ORDER
MAURO P. MINERVINI of JERSEY CITY, who was admitted to the bar of this State in 1981, having been ordered to show cause on October 21, 1991, why the temporary suspension ordered by the Court on September 23, 1991, should not continue, and having, through counsel, consented prior to the return date of the Order to Show Cause to the continuation of the temporary suspension, and good cause appearing;
It is ORDERED that the temporary suspension of MAURO P. MINERVINI of JERSEY CITY, is hereby continued, pending the conclusion of ethics proceedings against him, and until the further Order of the Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by MAURO P. *283MINERVINI, pursuant to Rule 1:21-6, which funds were restrained from disbursement by this Court’s Order of September 23, 1991, shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending the further Order of this Court; and it is further
ORDERED that MAURO P. MINERVINI be restrained and enjoined from practicing law during the period of his suspension and that he comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.